Case 2:19-cv-08153-JGB-PVC Document 24 Filed 08/31/20 Page 1 of 2 Page ID #:227



   1
   2
   3
   4
   5
   6
   7
   8                           UNITED STATES DISTRICT COURT
   9                         CENTRAL DISTRICT OF CALIFORNIA
  10
  11   GASPAR MEDINA,                                Case No. CV 19-8153 JGB (PVC)
  12                       Petitioner,               ORDER ACCEPTING FINDINGS,
                                                     CONCLUSIONS AND
  13         v.                                      RECOMMENDATIONS OF UNITED
                                                     STATES MAGISTRATE JUDGE AND
  14   PEOPLE,                                       DIRECTING RESPONDENT TO
                                                     ANSWER FIRST AMENDED
  15                       Respondent.               PETITION AS MODIFIED
  16
  17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the First Amended Petition,
  18   Respondent’s Motion to Dismiss, all the records and files herein, and the Report and
  19   Recommendation of the United States Magistrate Judge. The time for filing Objections to
  20   the Report and Recommendation has passed and no Objections have been received.
  21   Accordingly, the Court accepts the findings, conclusions and recommendations of the
  22   Magistrate Judge.
  23
  24         IT IS ORDERED that:
  25
  26         (1)    Respondent’s Motion to Dismiss the First Amended Petition (Dkt.
  27                No. 15) is GRANTED in part;
  28
Case 2:19-cv-08153-JGB-PVC Document 24 Filed 08/31/20 Page 2 of 2 Page ID #:228



   1        (2)   Ground Two of the First Amended Petition is DISMISSED with
   2              prejudice as untimely;
   3
   4        (3)   Jeff Lynch, Acting Warden of CSP-Sacramento, where Petitioner is
   5              currently housed, is DEEMED the Respondent in this action; and
   6
   7        (4)   Respondent is ORDERED to answer Grounds One and Three of the
   8              First Amended Petition within thirty days of the date of this Order.
   9
  10        IT IS SO ORDERED.
  11
  12   DATED: August 31, 2020
  13
  14
                                                  JESUS
                                                     US G. BERNAL
                                                  JESU
  15                                              UNITED
                                                  UNIITED STATES DISTRICT JUDGE
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                 2
